Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 7-12 withdrawn
Claims 1, 13 and 19 amended
Claims 1-6, and 13-24 pending

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-6 19-21 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (PG Pub2003/0203591 A1) in view of Arai (JP 62-110891 A, English translation) and in further view of Gupta (PG Pub 2013/0020297 A1) and in further view of  Kobayashi (NPL, Pulse‑by‑pulse depth profile measurement of femtosecond laser ablation on copper). 
Consider Claim 1, Corbett teaches the process of marking a target surface of workpiece (chip) using laser beam (abstract), to provide with a colored and surface texturing/etching of the surface [0013], as laser induced etching. Corbett teaches the process of using transport system including a medium/ribbon (72) having color material to transfer the color to the surface of the substrate using laser beam (52) on to the marking area ([0047] and Fig. 8), using lasers such as CO2, Nd:YAG and/or Nd:YLF [0039], as those lasers are known to be pulsed lasers type. Therefore, having plurality of laser pulses.

    PNG
    media_image1.png
    475
    641
    media_image1.png
    Greyscale

Corbett does not teach the irradiation of the laser to melt the target surface of workpiece, infusing the color material into the molting/melting the target surface.
However, Arai is in the art of marking a surface of a body/workpiece with laser oscillator/pulse (overview, page 2), teaches the process of coating the surface of the workpiece with fine powder of nonmetallic material and laser treating to heat and melt the surface of the workpiece and the coating material/powders (overview, page 2). Arai teaches the use of carbon dioxide, and are YAG lasers (page 4, 4th para). Arai teaches the use of colored pigments (black powder, white powder) as coating material (page 5, 3rd para), and the diffusing of the coating material with the molting surface of the workpiece, and solidifying and bonding (chemically bonding) of the colored material to the molting surface (page 5, 1st para).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett with Arai to surface melt the workpiece and infuse the colorant material into the workpiece, to firmly bond the coating material with the target surface of the workpiece (page 5, 1st para).
The combined Corbett (with Arai) does not teach the creating of textured spot from the laser pulse process to the colored spot, where the texture at the microscale, or in a predetermined pattern.
However, Gupta is in the art of surface texturing using pulse laser on surface of workpiece such as semiconductor, metal, polymer and others (abstract), teaches the process of irradiating titanium surface with plurality of laser pulses, having fluence of about 1.5 J/cm2, forming conical microstructures on the surface [0066]. Gupta teaches the forming of colored/black patterned/texturing, patterned such as logos [0142].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai) with Gupta to use laser pulses with the above fluence value to form microstructure on the surfaces, to provide with a process with an increase dissipation of heat at a faster rate within a given area [0088].
The combined Corbett (with Arai and Gupta) teaches the forming of microtextured colored marked regions/logos that are created on the workpiece/products (Gupta, [0142]).
The combined Corbett (with Arai and Gupta) does not specifically teach that each laser pulse micro-textured spot with a small round shape different in color and texture from the surface around it.
However, Kobayashi is in the prior art of irradiating substrates surface with pulsed laser to micro machine the surface (introduction section), teaches the use of a pulse laser to irradiate a surface with a single pulse each time onto the substrate from one pulse to 50 pulses, where the surface of the substrate was observed for the first single three pulses at two different energies, where a micro structured surface was formed/observed after each single pulse (figure 1), having microstructure/spot small round marking whether different coloring from the surface around the irradiated spot.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai and Gupta) with Kobayashi to ablate the surface with plurality of pulses such that each pulse creates a microstructure, to provide  the substrate surface with a desired roughness with a small round shape (abstract and figure 1).

    PNG
    media_image2.png
    310
    693
    media_image2.png
    Greyscale

Consider Claims 2-3, the combined Corbett (with Arai and Gupta and Kobayashi) teaches colorant medium is ribbon of ink (Corbett, [0015]). 
Consider Claims 5-6, the combined Corbett (with Arai and Gupta and Kobayashi) teaches the target surface is a metallic workpiece (Gupta, abstract).
Consider Claim 19, the combined Corbett (with Arai and Gupta and Kobayashi) teaches the previously taught in claim 1. The combined Corbett (with Arai and Gupta) teaches laser pulse widths from 0.1-30 ns with energy density of 0.05-5 J/cm2 (Gupta, [0031]), with pulse repetition of 1 Hz to 100 MHz (Gupta, claim 2). The combined Corbett (with Arai and Gupta) teaches the energy of the laser pulses are transferred to the workpiece (such as Germanium) where the processed spot/surface of the workpiece is melted (Gupta, [0109]). Therefore, the laser pulses energy is thermally diffused into the processed spot within the workpiece. The Germanium have thermal diffusivity of 0.36 cm2s. Therefore, the heat from melted stop form the laser energy would transfer (thermally diffuse) to the immediately adjacent area around the spot with rate of 0.36 cm2s.
Consider Claims 20-21, the combined Corbett (with Arai and Gupta and Kobayashi) teaches colorant medium is ribbon of ink (Corbett, [0015]).
Consider Claims 23-24, the combined Corbett (with Arai and Gupta and Kobayashi) teaches the target surface is a metallic workpiece (Gupta, abstract).

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (PG Pub2003/0203591 A1) in view of Arai (JP 62-110891 A, English translation) and in further view of Gupta (PG Pub 2013/0020297 A1) and in further view of  Kobayashi (NPL, Pulse‑by‑pulse depth profile measurement of femtosecond laser ablation on copper), and in further view of Cloots (PG Pub 2018/0229517 A1).
Consider Claims 4 and 22, the combined Corbett (with Arai and Gupta and Kobayashi) teaches transport system to include pair of spaced reels (68, 70) which rotates to advance the medium (72) over the workpiece (12) (Corbett, Fig. 8).

    PNG
    media_image1.png
    475
    641
    media_image1.png
    Greyscale

The combined Corbett (with Arai and Gupta and Kobayashi) does not teach the use of actuator.
However, Cloots in is the process of transporting web from reel to reel in an inkjet process [0035], teaches the use of an actuator assembly to guide to the web during the transportation process (by controlling of rotation of the reels) [0035].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai and Gupta and Kobayashi) with Cloots to use an actuator assembly for advancing the medium, to correct the shift in the medium transporting process back on its course [0035].

Claims 13-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Corbett (PG Pub2003/0203591 A1) in view of Arai (JP 62-110891 A, English translation) and in further view of Gupta (PG Pub 2013/0020297 A1) and in further view of  Kobayashi (NPL, Pulse‑by‑pulse depth profile measurement of femtosecond laser ablation on copper), and in further view of Gu (PG Pub 2006/0000814 A1).
Consider Claim 13, Corbett teaches the process of marking a target surface of workpiece (chip) using laser beam (abstract), to provide with a colored and surface texturing/etching of the surface [0013], as laser induced etching. Corbett teaches the process of using transport system including a medium/ribbon (72) having color material to transfer the color to the surface of the substrate using laser beam (52) on to the marking area ([0047] and Fig. 8), using lasers such as CO2, Nd:YAG and/or Nd:YLF [0039], as those lasers are known to be pulsed lasers type. Therefore, having plurality of laser pulses.

    PNG
    media_image1.png
    475
    641
    media_image1.png
    Greyscale

Corbett does not teach the irradiation of the laser to melt the target surface of workpiece, infusing the color material into the molting/melting the target surface.
However, Arai is in the art of marking a surface of a body/workpiece with laser oscillator/pulse (overview, page 2), teaches the process of coating the surface of the workpiece with fine powder of nonmetallic material and laser treating to heat and melt the surface of the workpiece and the coating material/powders (overview, page 2). Arai teaches the use of carbon dioxide, and are YAG lasers (page 4, 4th para). Arai teaches the use of colored pigments (black powder, white powder) as coating material (page 5, 3rd para), and the diffusing of the coating material with the molting surface of the workpiece, and solidifying and bonding (chemically bonding) of the colored material to the molting surface (page 5, 1st para).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett with Arai to surface melt the workpiece and infuse the colorant material into the workpiece, to firmly bond the coating material with the target surface of the workpiece (page 5, 1st para).
The combined Corbett (with Arai) does not teach the creating of textured spot from the laser pulse process to the colored spot, where the texture at the microscale, or in a predetermined pattern.
However, Gupta is in the art of surface texturing using pulse laser on surface of workpiece such as semiconductor, metal, polymer and others (abstract), teaches the process of irradiating titanium surface with plurality of laser pulses, having fluence of about 1.5 J/cm2, forming conical microstructures on the surface [0066]. Gupta teaches the forming of colored/black patterned/texturing, patterned such as logos [0142].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai) with Gupta to use laser pulses with the above fluence value to form microstructure on the surfaces, to provide with a process with an increase dissipation of heat at a faster rate within a given area [0088].
The combined Corbett (with Arai and Gupta) teaches the forming of microtextured colored marked regions/logos are created on the workpiece/products (Gupta, [0142]).
The combined Corbett (with Arai and Gupta) does not specifically teach that each laser pulse micro-textured spot with a small round shape different in color and texture from the surface around it.
However, Kobayashi is in the prior art of irradiating substrates surface with pulsed laser to micro machine the surface (introduction section), teaches the use of a pulse laser to irradiate a surface with a single pulse each time onto the substrate from one pulse to 50 pulses, where the surface of the substrate was observed for the first single three pulses at two different energies, where a micro structured surface was formed/observed after each single pulse (figure 1), having microstructure/spot small round marking whether different coloring from the surface around the irradiated spot.
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai and Gupta) with Kobayashi to ablate the surface with plurality of pulses such that each pulse creates a microstructure, to provide  the substrate surface with a desired roughness with a small round shape (abstract and figure 1).

    PNG
    media_image2.png
    310
    693
    media_image2.png
    Greyscale


The combined Corbett (with Arai and Gupta and Kobayashi) does not teach the laser pulse making process to the marked region showing significant roughness and eliminating at least strong reflection components.
However, Gu is in the process of laser marking art using pulsed laser forming micro-structuring regions [0133]-[0137], teaches the pulsed laser forms a micro structured region having marked region, where the marked region showing significant roughness and eliminating at least strong reflection components ([0199], Figs. 12-13).
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai and Gupta and Kobayashi) with Gu to reduce strong reflection of the workpiece [0199].
Consider Claims 14-15, the combined Corbett (with Arai and Gupta and Kobayashi and Gu) teaches colorant medium is ribbon of ink (Corbett, [0015]).
Consider Claims 17-18, the combined Corbett (with Arai and Gupta and Kobayashi and Gu) teaches the target surface is a metallic workpiece (Gupta, abstract).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Corbett (PG Pub2003/0203591 A1) in view of Arai (JP 62-110891 A, English translation) and in further view of Gupta (PG Pub 2013/0020297 A1) and in further view of  Kobayashi (NPL, Pulse‑by‑pulse depth profile measurement of femtosecond laser ablation on copper), and in further view of Cloots (PG Pub 2018/0229517 A1).
Consider Claim 16, the combined Corbett (with Arai and Gupta and Kobayashi) teaches transport system to include pair of spaced reels (68, 70) which rotates to advance the medium (72) over the workpiece (12) (Corbett, Fig. 8).

    PNG
    media_image1.png
    475
    641
    media_image1.png
    Greyscale

The combined Corbett (with Arai and Gupta and Kobayashi) does not teach the use of actuator.
However, Cloots in is the process of transporting web from reel to reel in an inkjet process [0035], teaches the use of an actuator assembly to guide to the web during the transportation process (by controlling of rotation of the reels) [0035].
A person having ordinary skill in the art before the effective date of the claimed invention would combine Corbett (with Arai and Gupta and Gu) with Cloots to use an actuator assembly for advancing the medium, to correct the shift in the medium transporting process back on its course [0035]. 

Response to Arguments
Applicant’s arguments, filed 06/14/2022, with respect to the rejection(s) of claim(s) 1-6 and 13-24 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Corbett with Arai and Gupta and Kobayashi.
The applicant argued against the prior arts, on the grounds that none of the prior art discloses that the laser is used to irradiate and melt the surface material, while defusing the colorant into the molten material, as claimed.
However, Corbett teaches the process of irradiating a medium/ribbon (72) while passing over the surface of a substrate/workpiece (12), for transferring the color to the surface of the material forming colored spot [0047], where the prior art of Arai discloses the process of melting of the surface of the workpiece (where the surface of the substrate is being irradiated with laser resulting in a melted spot) and melting the powders (colored pigment placed on top of the surface) using a laser (overview, page 2), and defusing the colored material with the molting surface of the work piece (page 5, first paragraph). Therefore, the combination of Corbett with Arai discloses the process of irradiating the medium having colored material and the surface of the substrate resulting in transporting the medium/colored material to the melted surface of the substrate and thermally diffusing the molted colored material with the molted surface spot.

The applicant argued against the prior art of Arai, on the ground that the melting of the surface is not from a direct laser marking, but from heat transfer from the melting coating material.
However, Arai stats “the laser (1a) emitted from the laser oscillator (1) is condensed by a condenser lens (8) to a minute spot having a diameter of about 0.02 to 0.1 mm to irradiate the surface of the workpiece (4), thereby melting or evaporating the workpiece (4)”. Thus, Arai disclose the laser irradiation to melt the surface of the workpiece.

The applicant argued regarding the limitation “each laser pulses creates a micro structured”, as none of the prior art discloses this limitation. Additionally, the prior art of Gupta discloses the irradiating of 80 pulses or more.
However, the new applied prior art of Kobayashi discloses that after each laser pulse an image was taken to the processed surface of the substrate, showing that a micro structured spot was created after each pulse laser (figure 1).

All other applicant arguments not specifically addressed above are deemed unpersuasive as either not commensurate in scope with the broadly drafted claims or are unsupported by factual evidence and are deemed mere attorney speculation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Mayy whose telephone number is (571)272-9983. The examiner can normally be reached Monday to Friday, 8:00am -5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad Mayy/
Art Unit 1718 
/DAVID P TUROCY/Primary Examiner, Art Unit 1718